Title: Thomas Jefferson to Joel Barlow, 8 October 1809
From: Jefferson, Thomas
To: Barlow, Joel


          Dear Sir  Monticello Oct. 8. 09.
           It is long since I ought to have acknoleged the reciept of your most excellent oration on the 4th of July. I was doubting what you could say, equal to your own reputation, on so hackneyed a subject. but you have really risen out of it with lustre, and pointed to others a field of great expansion. a day or two after I recieved your letter to Bishop Gregoire a copy of his diatribe to you came to hand from France. I had not before heard of it. he must have been eagle eyed in quest of offence to have discovered ground for it among the rubbish massed together in the print he animadverts on. you have done right in giving him a sugary answer. but he did not deserve it. for notwithstanding a compliment to you now & then he constantly returns to the identification of your sentiments with the extravagancies of the Revolutionary zealots. I believe him a very good man, with imagination enough to declaim eloquently, but without judgment to decide.he wrote to me also on the doubts I had expressed five or six & twenty years ago, in the Notes on Virginia, as to the grade of understanding of the negroes, & he sent me his book on the literature of the negroes. his credulity has made him gather up every story he could find of men of colour (without distinguishing whether black, or of what degree of mixture) however slight the mention, or light the authority on which they are quoted. the whole do not amount in point of evidence, to what we know ourselves of Banneker. we know he had spherical trigonometry enough to make almanacs, but not without the suspicion of aid from Ellicot, who was his neighbor & friend, & never missed an opportunity of puffing him. I have a long letter from  Banneker which shews him to have had a mind of very common stature indeed. as to Bishop Gregoire, I wrote him, as you have done, a very soft answer. it was impossible for doubt to have been more tenderly or hesitatingly expressed than that was in the Notes of Virginia, and nothing was or is farther from my intentions than to enlist myself as the champion of a fixed opinion, where I have only expressed a doubt. St Domingo will, in time, throw light on the question.
          I intended, ere this, to have sent you the papers I had promised you. but I have taken up Marshal’s 5th volume & mean to read it carefully, to correct what is wrong in it, and commit to writing such facts and annotations as the reading that work will bring into my recollection and which have not yet been put on paper. in this I shall be much aided by my memorandums & letters, and will send you both the old & the new. but I go on very slowly. in truth during the pleasant season I am always out of doors employed, not passing more time at my writing table than will dispatch my current business. but when the weather becomes cold I shall go out but little. I hope therefore to get through this volume during the ensuing winter; but should you want the papers sooner, they shall be sent at a moment’s warning. the ride from Washington to Monticello in the stage, or in a gigg is so easy that I had hoped you would have taken a flight here during the season of good roads. whenever mrs Barlow is well enough to join you in such a visit, it must be taken more at ease. it will give us real pleasure whenever it may take place. I pray you to present me to her respectfully, and I salute you affectionately.
          
            Th:
            Jefferson
        